Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species A, claims 2-3 and 18-20, including a configuration parameter value for use at the actuator, and
Species B, claims 4 and 10-17, including a configuration parameter value for use at the flow sensor.

The species are independent or distinct because the claims recite the mutually exclusive characteristics of the several species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 5-9 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different classification (group/subgroup, class/subclass), different status in the art, different searches (different key words, forward/backward searching, etc.), and the likelihood of divergent paths of prosecution that would be better handled in distinct applications.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Joseph Ziebert on 5/12/22 a provisional election was made without traverse to prosecute Species B of claims 4 and 10-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-3 and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1 and 4-17 will be treated on the merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-17 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Klicpera (US 2016/0378322).
Klicpera discloses:
1. A flow meter control assembly, comprising:
a housing (12, 32);
a user interface disposed in the housing, the user interface comprising:
an input device (18a-d, 40a-d) configured to receive a configuration parameter from a user (e.g., Abstract, para. 0012, 0016); 
a display (20, 34, 36-38) configured to display the configuration parameter (e.g., para. 0012, 0016); and
a processing circuit (the “microprocessor” and/or “microcontroller”) disposed within the housing (e.g., para. 0029, 0048, 0050, 0075) and coupled to the user interface (e.g., para. 0029, 0048, 0050, 0075), the processing circuit configured to update a control program of at least one of the flow meter control assembly 
4. The flow meter control assembly of claim 1, wherein the configuration parameter comprises a configuration parameter for the flow meter control assembly (e.g., para. 0012, 0021, 0035).
5. The flow meter control assembly of claim 1, wherein the input device comprises a plurality of input buttons (18a-d, 40a-d).
6. The flow meter control assembly of claim 1, wherein the user interface comprises a touchscreen (e.g., para. 0018, 0026, 0088).
7. The flow meter control assembly of claim 1, wherein the user interface is configured to be detachably coupled to the housing such that the user interface is operational both when mounted in the housing and when detached from the housing (34 is capable of being separated from 32, as they are separate components, where 32 provides none of the disclosed electronic functionality).
8. The flow meter control assembly of claim 1, wherein the user interface further comprises a plurality of status indicators configured to illuminate at least one of a plurality of colors and a plurality of light patterns to indicate a status of the actuator (para. 0035, 0062, 0066, 0073).
9. The flow meter control assembly of claim 1, wherein the processing circuit is configured to receive data from a flow sensor and display at least one of a flow rate (e.g., para. 0035, 0075) and an energy performance.
10. A flow sensor assembly comprising: 
a flow sensor (e.g., para. 0035, 0046, 0066,0068, 0075); 
a flow meter coupled to the flow sensor and comprising: 
a housing (12, 32); 
a user interface (18a-d, 40a-d, 20, 34, 36-38) disposed in the housing and configured to receive a plurality of parameter values for a plurality of flow sensor assembly operating parameters (e.g., Abstract, para. 0012, 0016); and 
a processing circuit (the “microprocessor” and/or “microcontroller”) disposed in the housing and communicably coupled to the user interface (e.g., para. 0029, 0048, 0050, 0075) and the flow sensor, the processing circuit configured to: 
receive sensor data from the flow sensor (e.g., , para. 0012, 0016); 
receive a user input from the user interface (e.g., 18a-d, 40a-40d; para. 0069, 0075, 0076); and 
modify an operating condition of the flow sensor assembly based at least in part on the user input (e.g., para. 0012, 0021, 0035).
11. The flow sensor assembly of claim 10, wherein the user interface comprises a plurality of input buttons (e.g., 18a-d, 40a-d).
12. The flow sensor assembly of claim 10, wherein the user interface comprises a touchscreen (20, 34).
13. The flow sensor assembly of claim 10, wherein the user interface is configured to be detachably coupled to the housing such that the user interface is operational both when mounted in the housing and when detached from the housing (34 is capable of being separated from 32, as they are separate components, where 32 provides none of the disclosed electronic functionality). 
14. The flow sensor assembly of claim 10, wherein the user interface further comprises a plurality of status indicators configured to illuminate at least one of a plurality of colors and a plurality of light patterns to indicate a status of an actuator (para. 0035, 0062, 0066, 0073).
15. The flow sensor assembly of claim 10, wherein the processing circuit is configured to display at least one of a flow rate (e.g., para. 0035, 0075) and an energy performance based on the received sensor data.
16. The flow sensor assembly of claim 10, wherein the processing circuit is further configured to:
receive flow sensor data from the flow sensor (e.g., para. 0035, 0075); and
display at least one of an instantaneous flow rate (e.g., para. 0035, 0075) and an energy performance based on the flow sensor data.
17. The flow sensor assembly of claim 10, wherein the processing circuit is further configured to update a control program of the flow sensor assembly based at least in part on the plurality of flow sensor assembly operating parameters (e.g., para. 0012, 0021, 0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2007/0152074 discloses a similar housing, controller and display that communicates with a flow sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/16/2022